Simpson, /., concurring: With the holding of the majority, I agree, but I wish to emphasize what I understand to be the reason for so holding. Our holding that section 152(e) is not applicable is not based on the stipulation as to the support furnished by the father; it is based on the fact that only the father was claiming the deductions and on the understanding that the mother was a nonresident alien and was not even a potential claimant for such deductions. See secs. 871, 873, I.R.C. 1954. Since the purpose for enacting section 152(e) was to provide a more satisfactory method of settling disputes when a dependency deduction was being claimed by both divorced parents, there is no need to apply the provision in this case. Because the mother was a nonresident alien who, so far as we understand, did not receive any income with respect to which dependency deductions would be allowable, she was not even a potential claimant for such deductions. Indeed, if section 152 (e) were applied to this situation, the effect would be that no one would be entitled to the dependency deductions for the children. Thus, we hold that when there are not two potential claimants to a dependency deduction, section 152 (e) is not applicable. In so holding, we take no position as to whether, when both divorced parents are potential claimants to the deduction, there may be circumstances under which section 152(e) is inapplicable. Featherston, /., agrees with this concurring opinion.